DETAILED ACTION
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-20, drawn to a microelectromechanical system (MEMS), classified in B81B3/0018
II. Claims 11-15, drawn to a method of forming a packaged device, classified in G01L9/0072.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process as a ring can be created without removing a portion of polymer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Eric A. Stephenson office on 3/1/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al. (Maier, US 2018/0148322 A1).
Regarding claim 1, Maier shows a package comprising: a microelectromechanical system (MEMS) die comprising a first substrate (substrate 208 
Regarding claim 2, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein the polymer ring comprises an inner wall extending between first and second oppositely facing surfaces, wherein the first surface of the polymer ring is bonded to the first surface of the first substrate (see FIG. 2).  
Regarding claim 3, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein the molded compound body comprises a first surface that is flush with the second surface of the polymer ring (see FIG. 2).  
Regarding claim 4, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein the first surface of the polymer ring is bonded to the first surface of the first substrate (see FIG. 2).  
Regarding claim 5, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein a seal is formed between the first surface of the polymer ring and the first substrate, which inhibits flow of molding compound into the first cavity during an encapsulation process (see FIG. 2).  

Regarding claim 7, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein the MEMS die comprises a conductive trace formed on the platform and the arm; wherein the polymer ring contacts a portion of the conductive trace formed on the arm, but not a portion of the conductive trace formed on the platform (see FIG. 2).
Regarding claim 8, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein the MEMS die is mounted on a control die comprising bond pads; wherein the MEMS die comprises bond pads formed on the first surface; wherein package further comprises a bond wire that connects one of the control die bond pads to one of the first surface bond pads; wherein the molded compound body encapsulates the bond wire (see FIG. 2).  
Regarding claim 9, Maier shows a package comprising: a microelectromechanical system (MEMS), wherein the polymer ring comprises a finger extending laterally between a pair of the first surface bond pads (see FIG. 2).  

Regarding claim 16, Maier shows an apparatus comprising: a microelectromechanical system (MEMS) die comprising a first substrate (substrate 208 in FIG. 2), which comprises a first surface on which is formed a pressure sensor device (sensor 226); a polymer ring (lid 224 in FIG. 2 in FIG. 2 and [0033] and [0043]) bonded to the first surface of the first substrate to create a first cavity in which the pressure sensor device is contained (see Fig 2).  
Regarding claim 17, Maier shows an apparatus comprising: a microelectromechanical system (MEMS) die further comprising a molded compound body (molded compound 222), which comprises a second cavity that is concentric with the first cavity to enable fluid communication between the pressure sensor device and an environment external to the package (see FIG. 2 with respect to FIG. 6).  
Regarding claim 18, Maier shows an apparatus comprising: a microelectromechanical system (MEMS) die, wherein the polymer ring comprises an inner wall extending between first and second oppositely facing surfaces, wherein the first surface of the polymer ring is bonded to the first surface of the first substrate (see FIG. 2 with respect to FIG. 6).  
Regarding claim 19, Maier shows an apparatus comprising: a microelectromechanical system (MEMS) die, wherein the molded compound body comprises a first surface that is flush or substantially flush with the second surface of the polymer ring (see FIG. 2 with respect to FIG. 6).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893